DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted is considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites the limitation "The driver-assistance device according to claim 1, wherein the processor is configured to start the function that is being stopped when a start signal that starts the operation of the function is input". As claim 9 depends on claim 1, there is no limitation in claim 1 that “stops the function”. Instead, any one of claims 2-8 recite to stop the function. Therefore, there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire et al. (US Publication Number 2020/0162836 A1, hereinafter “Beaurepaire”).

(1) regarding claim 1:
As shown in fig. 1, Beaurepaire disclosed a driver-assistance device (101, fig. 1, para. [0068], note that the vehicles 101 are autonomous vehicles or highly assisted driving vehicles that can sense their environments and navigate within a travel network 111 without driver or occupant input) comprising: 
a memory (905, fig. 9); and 
a processor including hardware (903, fig. 9), the processor being configured to perform switching control on an operation of a function that is included in a wearable device (para. [0069], note that it is also contemplated that the UE 105 can support any type of interface to the user (such as “wearable” circuitry, etc.)) to be worn by a user and that acquires information on privacy (para. [0027], note that FIG. 1A is a diagram of a system capable of presenting privacy-respectful and personalized location-based comments based on passenger context and vehicle (e.g., an autonomous or semi-autonomous car) proximity to the location). 
Beaurepaire disclosed most of the subject matter as described as above except for specifically teaching based on an occupancy state indicating a relative positional relation between a vehicle and the user.
However, it would be obvious for Beaurepaire to teach based on an occupancy state indicating a relative positional relation between a vehicle and the user (para. [0030], note that a system 100 of FIG. 1A introduces a capability to present privacy-respectful and personalized location-based comments based on passenger context and vehicle proximity to the location).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach based on an occupancy state indicating a relative positional relation between a vehicle and the user. The suggestion/motivation for doing so would have been in order to present privacy-respectful and personalized location-based comments based on passenger context and vehicle proximity to the location (abs.). Therefore, it would have been obvious for Beaurepaire obtain the invention as specified in claim 1.

The proposed rejection of claim 1, as explained in, renders obvious the steps of the wearable device claim 12 (105, fig. 1A), the method and non-transitory computer readable claims (see figs. 3 and 8) 13-16 because these steps occur in the operation of the proposed rejection as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claims 12-16.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaurepaire et al. (US Publication Number 2020/0162836 A1, hereinafter “Beaurepaire”) in view of Karatas (NPL, “Leveraging Wearables for Steering and Driver Tracking”, 2016).

(1) regarding claim 10:
Beaurepaire further disclosed the driver-assistance device according to claim 1, wherein the wearable device includes an imaging sensor configured to take a motion image (para. [0072], note that temporal information sensors, a camera/imaging sensor for gathering image data (e.g., for detecting objects proximate to the vehicle 101a)); a GPS sensor configured to acquire position information (para. [0072], note that the vehicles may include GPS receivers to obtain geographic coordinates from satellites 125); a vital sensor configured to acquire vital information on the user (para. [0094], note that the sensor data may be collected by the sensors 115 and sent to the analysis module 203 to determine the vehicle context data via analyzing passenger location and/or positioning within the vehicle (e.g., the vehicle 101a), time of day, a user's or a passenger's gaze, heartrate, sweat rate or perspiration level, eye movement, body movements); a transmitting function of transmitting at least one of the motion image data captured by the imaging sensor, the position information acquired by the GPS sensor, and the vital information acquired by the vital sensor, an acquiring function of acquiring the position information by the GPS sensor (para. [0139], note that in wireless devices, such as mobile computers like vehicle infotainment system, the communications interface 880 includes a radio band electromagnetic transmitter and receiver called a radio transceiver. In certain embodiments, the communications interface 880 enables connection to the communication network 107 for presenting privacy-respectful and personalized location-based comments based on passenger context and vehicle proximity to the location to the UE 101).
Beaurepaire disclosed most of the subject matter as described as above except for specifically teaching a projector configured to project an image on a predetermined position, and the function includes at least one of a motion-image taking function of taking the motion image by the imaging sensor, a recording function of recording motion image data captured by the imaging sensor, and a projecting function of projecting the image by the projector.
However, Karatas disclosed a projector configured to project an image on a predetermined position (page 6, para. [0003], Profile Construction, note that the projected location of the smart watch on the steering wheel is thus close to the holding position), and the function includes at least one of a motion-image taking function of taking the motion image by the imaging sensor (page, 7, Experiment Setup, para. [0001], note that to evaluate our approach, we conduct experiments with an Invensense MPU-9150 9-axis motion sensor, which is a prototyping alternative to a wearable device), a recording function of recording motion image data captured by the imaging sensor (page, 7, Experiment Setup, para. [0001], note that a GoPro camera is mounted over the driver’s shoulder to record the ground truth of the driver’s hand movements while driving), and a projecting function of projecting the image by the projector (page 5, Steering Wheel Angle Estimation, para. [0002], Note that by aligning these coordinate systems, we are able to project the gyroscope readings of both the car and the smart watch to the plane of the steering wheel).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to teach a projector configured to project an image on a predetermined position, and the function includes at least one of a motion-image taking function of taking the motion image by the imaging sensor, a recording function of recording motion image data captured by the imaging sensor, and a projecting function of projecting the image by the projector. The suggestion/motivation for doing so would have been in order to enable novel classes of mobile safety applications without relying on information or sensors in the vehicle (Abs.). Therefore, it would have been obvious to combine Beaurepaire with Karatas to obtain the invention as specified in claim 10.

Allowable Subject Matter
Claims 2-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record do not teach “to determine whether a distance between the driver assistance device and the wearable device is equal to or greater than a predetermined value, when determining that the distance is equal to or greater than the predetermined value, determine that the user is outside the vehicle and stop the function, and when determining that the distance is less than the predetermined value, determine that the user is in the vehicle and start the function; and to determine that the user is outside the vehicle and stop the function, and to determine that the user is in the vehicle and start the function”, as recited in claim 2 and claims 3-9 and 11. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Lee (US Publication Number 2017/0036673 A1) disclosed a driver assistance apparatus which acquires information regarding an object outside a vehicle, the object including a first other vehicle being driven in the vicinity of the vehicle, and a processor configured to judge whether the first other vehicle is a dangerous vehicle based on at least one of the information regarding the object, user input provided from a driver of the vehicle, information regarding the state of the driver, and information regarding the first other vehicle provided from a second other vehicle being driven in the vicinity of the vehicle, and to execute at least one predetermined operation upon judging that the first other vehicle is a dangerous vehicle.

Michmerhuizen et al. (US Publication Number 2015/0169968 A1) disclosed a vehicle may include an object detection system and a control system. The object detection system may be configured to detect a presence of an object near the vehicle. In some implementations, the object detection system may include a sensor module and/or a camera system. The control system may be communicatively coupled to the object detection system and may be configured to determine an initial state of an area near the vehicle using the object detection system.

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674